Name: 81/25/EEC: Commission Decision of 31 December 1980 on the grant of financial assistance within the framework of the supplementary measures established in favour of the United Kingdom (Wales) (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-02-17

 Avis juridique important|31981D002581/25/EEC: Commission Decision of 31 December 1980 on the grant of financial assistance within the framework of the supplementary measures established in favour of the United Kingdom (Wales) (Only the English text is authentic) Official Journal L 044 , 17/02/1981 P. 0020 - 0021****( 1 ) OJ NO L 284 , 29 . 10 . 1980 , P . 4 . COMMISSION DECISION OF 31 DECEMBER 1980 ON THE GRANT OF FINANCIAL ASSISTANCE WITHIN THE FRAMEWORK OF THE SUPPLEMENTARY MEASURES ESTABLISHED IN FAVOUR OF THE UNITED KINGDOM ( WALES ) ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 81/25/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2744/80 OF 27 OCTOBER 1980 ESTABLISHING SUPPLEMENTARY MEASURES IN FAVOUR OF THE UNITED KINGDOM ( 1 ), WHEREAS , IN ACCORDANCE WITH ARTICLE 4 OF REGULATION ( EEC ) NO 2744/80 , THE UNITED KINGDOM HAS SUBMITTED A SPECIAL PROGRAMME FOR WALES ; WHEREAS THE SUB-PROGRAMMES , INVOLVED IN THIS SPECIAL PROGRAMME AND ELIGIBLE UNDER ARTICLE 3 OF THE SAID REGULATION , CONCERNING ROADS , RAILWAYS , WATER AND SEWERAGE , ADVANCE FACTORIES AND TELECOMMUNICATIONS SHOULD RECEIVE ASSISTANCE ; WHEREAS THE COMMUNITY ' S FINANCIAL CONTRIBUTION TO THE SUB-PROGRAMMES SET OUT IN THE ANNEX HERETO SHOULD BE FIXED AT 30 % , 30 % , 30 % , 20 % AND 30 % RESPECTIVELY OF THE PAYMENTS MADE AND ESTIMATED BY THE UNITED KINGDOM AUTHORITIES IN THE YEAR COMMENCING 1 APRIL 1980 ; WHEREAS ON 6 NOVEMBER 1980 THE COUNCIL DECIDED , UNDER ARTICLE 5 OF THE SAID REGULATION , TO AUTHORIZE THE COMMISSION TO MAKE ADVANCE PAYMENTS AVAILABLE TO THE UNITED KINGDOM IN 1980 UP TO THE AMOUNT OF 222 200 000 EUA SO THAT ADVANCE PAYMENTS TOTALLING 200 MILLION EUA CAN BE MADE BY 31 DECEMBER 1980 AT THE LATEST ; WHEREAS ALL THE CONDITIONS SET OUT IN THE SAID REGULATION FOR GRANTING FINANCIAL ASSISTANCE TO THESE SUB- PROGRAMMES ARE MET ; WHEREAS THE MEASURES PROVIDED FOR BY THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE COMMITTEE TO WHICH REFERENCE IS MADE IN ARTICLE 7 OF THE SAID REGULATION , HAS ADOPTED THIS DECISION : ARTICLE 1 FINANCIAL ASSISTANCE IS HEREBY GRANTED TO THE SUB- PROGRAMMES , FORMING PART OF THE SPECIAL PROGRAMME FOR WALES , WHICH ARE SET OUT IN THE ANNEX HERETO . THE SUM TO BE GRANTED TO EACH SUB-PROGRAMME IS GIVEN IN THE SAME ANNEX . AN AMOUNT OF 92 100 000 EUA ( MORE OR LESS POUND ST . 51 600 000 ) IS GRANTED AND IS TO BE COVERED BY THE APPROPRIATIONS MADE FOR THIS PURPOSE IN THE 1980 BUDGET . AN AMOUNT OF 58 400 000 EUA , TO BE COVERED BY THE 1981 BUDGET , WILL BE THE SUBJECT OF A DECISION TO BE TAKEN AS SOON AS THE APPROPRIATIONS ARE AVAILABLE . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 31 DECEMBER 1980 . FOR THE COMMISSION ANTONIO GIOLITTI MEMBER OF THE COMMISSION **** ANNEX SPECIAL PROGRAMME FOR WALES 1 . SUB-PROGRAMME : ROADS PAYMENTS MADE AND ESTIMATED BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : POUND ST . 82 MILLION SPENDING AUTHORITIES : WELSH OFFICE POUND ST . 82 MILLION GRANT DECISION:30 % POUND ST . 24.6 MILLION 2 . SUB-PROGRAMME : RAILWAYS PAYMENTS MADE AND ESTIMATED BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : POUND ST . 20 MILLION SPENDING AUTHORITIES : BRITISH RAIL POUND ST . 20 MILLION GRANT DECISION:30 % POUND ST . 6 MILLION 3 . SUB-PROGRAMME : WATER AND SEWERAGE PAYMENTS MADE AND ESTIMATED BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : POUND ST . 31 MILLION SPENDING AUTHORITIES : WELSH WATER AUTHORITY POUND ST . 31 MILLION GRANT DECISION:30 % POUND ST . 9.3 MILLION 4 . SUB-PROGRAMME : ADVANCE FACTORIES PAYMENTS MADE AND ESTIMATED BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : POUND ST . 71 MILLION SPENDING AUTHORITIES : WELSH DEVELOPMENT AGENCY POUND ST . 68.5 MILLION DEVELOPMENT BOARD FOR RURAL WALES POUND ST . 2.5 MILLION GRANT DECISION:20 % POUND ST . 14.2 MILLION 5 . SUB-PROGRAMME : TELECOMMUNICATIONS PAYMENTS MADE AND ESTIMATED BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981 : POUND ST . 101 MILLION SPENDING AUTHORITIES : POST OFFICE POUND ST . 101 MILLION GRANT DECISION:30 % POUND ST . 30.3 MILLION